Title: To Thomas Jefferson from Joseph Jones, 21 December 1783
From: Jones, Joseph
To: Jefferson, Thomas


        
          Dr. Sir
          Richmond 21st Decr. 1783
        
        I have your favor by the Post this week and have the satisfaction to inform you the Assembly have passed a law granting the impost to Congress, also that a bill has passed the Delegates and [is] now before the Sennate, accepting the terms stipulated by Congress respecting the western lands, and authorising the Delegates to convey the claim of this State to the united States. I have no doubt of its Passing the Sennate, tho’ I fear they will attempt to restore a clause which in the third reading was struck out by the Delegates whereby a further condition was annexed that a quantity of land sufficient to comply with the resolves of the two Houses granting lands to certain persons should be reserved. The Delegates upon reflection thought it better to put a finishing hand to this business than hazard further altercation and perhaps the final settlement of so important an object and therefore parted from the clause. That the Sennate, some of whom are much attracted to those for whom the clause provided, might not restore it by amendment, I have mentioned to a few of them as a better and less exceptional mode the instructing our Delegates to move in Congress for such an allowance of land out of that ceded as may enable the State to fullfill their engagements. This course will probably be taken. We had passed a law empowering the Congress to prohibit if they thought fit the entry of British vessels into our ports or to adopt any other mode they preferred to counteract the designs of Great  Britain on our Commerce, so long as they should adhere to their present system. Your letter to the governor intimates your apprehensions the business will not be speedily done by Congress as they can only recommend. We meant in publishing our resolutions on the subject to call the immediate attention of the States to it, that similar measures might be taken by them. The plan of counteracting the British policy I could wish should proceed from Congress in consequence of powers to be communicated for that purpose to exhibit to that Nation an instance that the states are not so jealous of that Body as to withhold powers that are necessary whenever the general welfare presents the occasion and to convince them of their error that we cannot in this business act in concert. The transmission of our act to the Executives of the several States with request that their attention may be immediately called to this great object may produce similar acts on their part and expedite the plan of opposition. We expected to rise today but think at present we shall not accomplish it. I am Yr aff Servt,
        Jos: Jones
        NB. Mr. H—y who at first proposed to instruct the Delegates to press for cessions from other States at length relinquished the design for the reason you mention—the disagreeable predicament in which we should place our Delegates.
      